     Case 2:12-cv-00601-ROS Document 3315 Filed 07/15/19 Page 1 of 12



 1   Office of the Arizona Attorney General
     Michael E. Gottfried, Bar No. 010623
 2   Assistant Attorney General
     2005 N. Central Avenue
 3   Phoenix, Arizona 85004-1592
     Telephone: (602) 542-1645
 4   Fax: (602) 542-3393
     Michael.Gottfried@azag.gov
 5
     Daniel P. Struck, Bar No. 012377
 6   Rachel Love, Bar No. 019881
     Timothy J. Bojanowski, Bar No. 022126
 7   Nicholas D. Acedo, Bar No. 021644
     STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 8   3100 West Ray Road, Suite 300
     Chandler, Arizona 85226
 9   Telephone: (480) 420-1600
     Fax: (480) 420-1696
10   dstruck@strucklove.com
     rlove@strucklove.com
11   tbojanowski@strucklove.com
     nacedo@strucklove.com
12
     Attorneys for Defendants
13
14                           UNITED STATES DISTRICT COURT
                                 DISTRICT OF ARIZONA
15
     Victor Parsons, et al., on behalf of themselves     NO. 2:12-cv-00601-ROS
16   and all others similarly situated; and Arizona
     Center for Disability Law,
17                                           Plaintiffs, DEFENDANTS’ RESPONSE TO
                    v.                                   PLAINTIFFS’ MOTION TO
18                                                       COMPEL COMPLIANCE WITH
     Charles Ryan, Director, Arizona Department          THE COURT’S ORDER (DKT. 2898)
19   of Corrections; and Richard Pratt, Interim          AND FOR ORDER TO SHOW
     Division Director, Division of Health Services, CAUSE
20   Arizona Department of Corrections, in their
     official capacities,
21                                         Defendants.

22
23
           Plaintiffs’ attempt to convince the Court to hold Defendants in civil contempt for
24
     not filing “real time” data for March 2018-present fails. Their Motion does not establish,
25
     by clear and convincing evidence, that Defendants’ interpretation of and decision on how
26
     to proceed regarding the Court’s June 22, 2018 Order rises to the level of civil contempt
27
     and subjects them to the arbitrary “$10,000 per instance” fine Plaintiffs demand.
28
     Case 2:12-cv-00601-ROS Document 3315 Filed 07/15/19 Page 2 of 12



 1   Defendants are not in civil contempt because: (1) the Court’s June 22, 2018 Order is not
 2   specific and definite; (2) despite the Order’s ambiguity, Defendants took all reasonable
 3   steps to comply with the Order;(3) it is not reasonably possible for Defendants to comply
 4   with the Order; and (4) the Order violates the Stipulation. Plaintiffs’ Motion should be
 5   denied.
 6   I.     FACTUAL BACKGROUND
 7          On October 10, 2017, the Court ordered Defendants to comply with eleven
 8   Performance Measures (“PMs”) at specific facilities (11 (Eyman, Lewis); 35 (Eyman,
 9   Florence, Lewis, Tucson); 39 (Lewis); 44 (Eyman); 46 (Eyman, Florence, Perryville,
10   Tucson); 47 (Eyman, Florence, Lewis, Phoenix, Perryville, Tucson); 50 (Florence); 51
11   (Eyman, Florence, Tucson); 52 (Florence); 54 (Eyman); and 66 (Florence, Lewis,
12   Tucson)) and to “file a list of every instance of non-compliance with [these measures]
13   during December 2017.” (Dkt. 2373 at 4.) This list is referred to as “real time” data.
14          On October 25, 2017, in response to this Order, Defendants sent correspondence to
15   Corizon demanding it provide “real time” data as ordered by the Court. See Exhibit 1
16   (Declaration of J. Lee) at ¶2. On November 6, 2017, Corizon responded and noted its
17   current tracking system was not suitable to provide “real time” data. (Id. at ¶3.) On
18   November 8, 2017, Defendants reiterated to Corizon that it was obligated to effectively
19   and accurately provide Defendants with “real time” data. (Id. at ¶4.) Corizon compiled
20   data for December 2017, and Defendants filed it with the Court on February 5, 2018.
21   (Dkt. 2576.)1 In response to subsequent Court Orders requiring production of January and
22   February 2018 data (Dkts. 2456, 2679), Corizon compiled January and February 2018
23   data, and Defendants filed it with the Court. (Dkts. 2468, 2662, 2786, 2812.) The Court
24   did not issue any subsequent order which required Defendants to provide “real time” data
25   for March-June 2018. Despite there being no requirement from the Court, Defendants
26   continued their efforts to obtain the data from Corizon.
27          1
             On February 14, 2018, Defendants supplemented their filing to include additional
28   data. (Dkt. 2595.)


                                                  2
     Case 2:12-cv-00601-ROS Document 3315 Filed 07/15/19 Page 3 of 12



 1         On March 22, 2018, after Corizon advised of the serious difficulties it faced in
 2   compiling the data, Defendants sent correspondence to Corizon acknowledging the
 3   difficulty, but reiterating that the “real time” reporting was an expected deliverable from
 4   Corizon. (Id. at ¶5.)   On April 16, 2018, Corizon responded and advised that true “real
 5   time” reporting was not possible.   (Id. at ¶6.)
 6         On June 22, 2018, the Court ordered that “Defendants shall continue to file
 7   monthly reports reflecting every instance of noncompliance for PMs at facilities under the
 8   October 10, 2017 Order to Show Cause that are at less than 85% compliance.” (Dkt. 2898
 9   at 24.) On July 10, 2018, Defense counsel sent correspondence to Corizon advising of the
10   Court’s June 22, 2018 Order and of Corizon’s obligation to continue to file “real time”
11   data. (Id. at ¶7.) On July 11, 2018, Defense counsel again reiterated that Corizon must
12   comply with the Court’s order to produce “real time” data. (Id. at ¶8.) Corizon did not
13   provide any additional “real time” data. (Id. at ¶9.) The only real time data Defendants
14   received from Corizon was for December 2017-February 2018.        (Id. at ¶10.)
15         In their Motion, Plaintiffs claim the Court’s June 22, 2018 Order required
16   Defendants to produce “real time” data from March 2018-present. Because Defendants
17   did not provide data for this time period, Plaintiffs urge the Court to find them in civil
18   contempt and issue fines of “$10,000 for each day after August 19, 2019 that they do not
19   provide the information regarding all instances of noncompliance from March 2018 to the
20   present.” (Dkt. 3301 at 18.) For the reasons detailed below, Plaintiffs’ Motion should be
21   denied.
22   II.   THE COURT           SHOULD         NOT       HOLD   DEFENDANTS              IN   CIVIL
           CONTEMPT.
23
24         A.     The Contempt Order is Not Specific or Definite.

25         “Civil contempt is appropriate only when a party fails to comply with a court order

26   that is both specific and definite.” Balla v. Idaho State Bd. of Corr., 869 F.2d 461, 465

27   (9th Cir. 1989). The Court’s June 22, 2018 Order states “Defendants shall continue to file

28   monthly reports reflecting every instance of noncompliance for PMs at facilities under the


                                                   3
     Case 2:12-cv-00601-ROS Document 3315 Filed 07/15/19 Page 4 of 12



 1   October 10, 2017 Order to Show Cause that are at less than 85% compliance.” (Dkt. 2898
 2   at 24.) This is neither specific nor definite. First, the word “continue” is ambiguous. As
 3   of June 22, 2018 (the date of the Order), there was no order requiring Defendants to file
 4   “real time” data. The last order requiring production of “real time” data was March 12,
 5   2018 (three months earlier) for February 2018 data (four months earlier). Therefore, there
 6   were no “monthly” reports for Defendants to “continue” to file.           And, contrary to
 7   Plaintiffs’ assertion, the June 22, 2018 Order did not order Defendants to retroactively
 8   report data from March-June 2018.
 9          Even assuming the word “continue” referred to the December 2017-February 2018
10   “real time” data, it has several possible interpretations. It could mean: (1) that Defendants
11   were required to file unidentified prior months’ “real time” data in July 2018; (2) that
12   Defendants were required to file “real time” data for June 2018 (or July 2018) forward; or
13   (3) that Defendants were required to file “real time” data for every month from December
14   2017 forward.     Based on the Order’s language, it cannot be said which of these
15   interpretations the Court intended to order, or if its intent was to order something entirely
16   different. Finally, even assuming the Court intended to order Defendants to file “real
17   time” data for December 2017-forward, it did not specify a date or deadline to do so. The
18   June 22, 2018 Order is therefore ambiguous, and not specific and definite. 2 At a
19   minimum, given the Order’s ambiguity, Defendants substantially complied with it, which
20   precludes a finding of civil contempt. See Gen. Signal Corp. v. Donallco, Inc., 787 F.2d
21   1376, 1379 (9th Cir. 1986) (“. . . substantial compliance with a court order is a defense to
22   an action for civil contempt.”) (internal citations omitted).
23          2
               In contrast, the Court’s Orders requiring Defendants to file “real time” data for
24   December 2017-February 2018 were specific and definite. In those orders, Defendants
     were specifically ordered to report the data for those months and were ordered to file such
25   lists by a specific date. See Dkt. 2373 at 4 (“by Friday, January 5, 2018, Defendants shall
     file a list of every instance of non-compliance with this Order during December 2017”);
26   Dkt. 2456 at 1 (“Plaintiffs request that the December 2017 and January 2018 data be
     included in the February report. . . . IT IS ORDERED the data shall be reported by no
27   later than February 26, 2018.”); Dkt. 2679 at 2 (“Defendants shall have up to and
     including April 13, 2018 to file their Notice Regarding February 2018 Compliance with
28   Certain Performance Measures Pursuant to Order to Show Cause (Doc. 2373).”).


                                                   4
     Case 2:12-cv-00601-ROS Document 3315 Filed 07/15/19 Page 5 of 12



 1          Plaintiffs’ arguments, and corresponding supporting authority, fail to establish
 2   otherwise. First, citing Withrow v. Concannon, 942 F.2d 1385, 1387 (9th Cir. 1991),
 3   Plaintiffs argue that language stating something “shall” or “must” occur within a specified
 4   number of days is “unequivocal.” (Id. at 16.) But the Withrow court made no such
 5   finding.    Rather, it concluded without analysis or explanation that the regulation’s
 6   language at issue was unequivocal. It did not find it was unequivocal because it contained
 7   the terms “shall” or “must.” Even if it did, such a finding holds no authoritative weight
 8   here, where the June 22, 2018 Order contained no such language. Indeed, in contrast, it
 9   did not set any deadline or date for Defendants to produce “real time” data.
10          Second, citing Chapman v. Pac. Tel. & Tel. Co., 613 F.2d 193, 194 (9th Cir. 1979),
11   Plaintiffs argue Defendants were required to seek clarification from the Court if they
12   thought the language of the Court’s June 22, 2018 Order was ambiguous. (Dkt. 3301 at
13   16.) Chapman does not support Plaintiffs’ assertion. In Chapman, the court found an
14   attorney’s refusal to comply with its order to be “self-induced and self-perpetuated” not
15   because she failed to seek clarification (as Plaintiffs suggest), but because the court’s
16   order was clear and definite, and because she continuously failed to comply with it despite
17   inquiries from the court as to her progress. Id. at 194. Plaintiffs fail to explain how
18   Chapman applies here. It does not.
19          The Court should disregard Plaintiffs’ inapplicable authority. For the reasons
20   detailed above, the June 22, 2018 Order is neither specific nor definite. On this basis
21   alone, Plaintiffs’ Motion should be denied.
22          B.     Defendants Took All Reasonable Steps to Comply With the Court’s
23                 June 22, 2018 Order.

24          “If a violating party has taken ‘all reasonable steps’ to comply with the court order,

25   technical or inadvertent violations of the order will not support a finding of civil

26   contempt.” See Gen. Signal Corp, 787 F.2d at 1379 (internal citations omitted). Plaintiffs

27   conclude that because Defendants did not provide “real time” data to the Court for March

28   2018 to the present, they have failed to take any steps to comply with the Court’s Order.


                                                   5
     Case 2:12-cv-00601-ROS Document 3315 Filed 07/15/19 Page 6 of 12



 1   (Dkt. 3301 at 16.) This is incorrect, as detailed in Section I above. Importantly, because
 2   Corizon controlled the documents, software, and staff required to collect and produce
 3   “real time” data, Defendants could not have complied with the Court’s Order without
 4   Corizon’s assistance. As such, and in an ongoing attempt to comply with the Court’s
 5   Order, Defendants made repeated attempts to obtain the data from Corizon by sending
 6   correspondence reiterating Corizon’s obligation to provide the data to Defendants and the
 7   Court—even during months where there was no order requiring data be produced. And
 8   Defendants kept Plaintiffs apprised of their continued, unsuccessful efforts to obtain the
 9   data from Corizon. Not surprisingly, Plaintiffs’ Motion is silent as to what additional
10   steps Defendants were required to take to comply with the Court’s Order. Because
11   Defendants took all reasonable steps, they cannot be held in civil contempt. Plaintiffs’
12   Motion should be denied.
13          C.     Defendants’ Compliance with the Reporting Requirement in the
                   Contempt Order is Not Reasonably Possible.
14
            Defendants’ attempts to comply aside, “real time” reporting was not reasonably
15
     possible. “[I]nability to comply with a judicial decree constitutes a defense to a charge of
16
     civil contempt.” N.L.R.B. v. Trans Ocean Exp. Packing, Inc., 473 F.2d 612, 616 (9th Cir.
17
     1973); see also United States v. Rylander, 460 U.S. 752, 757 (1983) (“Where compliance
18
     is impossible, neither the moving party nor the court has any reason to proceed with the
19
     civil contempt action.”).     A party asserting an inability to comply “must show
20
     ‘categorically and in detail’ why he is unable to comply.” Id.
21
            Defendants’ compliance with the PMs is tracked monthly by Defendants’ Health
22
     Services Contract Monitoring Bureau (“HSCMB”). The Stipulation does not required the
23
     HSCMB to review every eligible inmate medical file for each Performance Measure every
24
     month. Rather, it requires only that the HSCMB audit randomly-selected files. (Dkt.
25
     1185 at ¶ 9, Ex. C.) To monitor these randomly-selected files, HSCMB must conduct
26
     approximately 849 audits and reviews. See Exhibit 2 (Declaration of J. Finger) at ¶ 15.
27
     This limited audit takes the HSCMB, which consists of approximately 45 persons, nearly
28

                                                  6
     Case 2:12-cv-00601-ROS Document 3315 Filed 07/15/19 Page 7 of 12



 1   a month to complete. Id. As explained above, in order to conduct a manual review to
 2   identify every instance of noncompliance (as the Court’s June 22, 2018 Order requires),
 3   Defendants would have to review exponentially more inmate medical files. See, e.g., Dkt.
 4   2704-5 at 2 (measuring instances of noncompliance with only one PM required review of
 5   almost 4,500 individual medical files); Dkt. 2790-1 at 7 (to compile the December 2017
 6   noncompliance lists, Defendants reviewed a total of 22,670 health care encounters); Dkt.
 7   2786 (there were 15,832 eligible healthcare encounters reviewed for the February 2018
 8   lists). Add to this, the June 22, 2018 Order requires Defendants to report the results of
 9   this extensive review with the same frequency they report the results of their limited
10   audits. This is not reasonably possible.3
11          Additionally, providing “real time” data is not reasonable because “real time” data
12   cannot be reported automatically. (Ex. 2 at ¶7.) Rather, in order to identify every instance
13   of noncompliance, Defendants must conduct a manual review of each and every relevant
14   inmate’s medical file. Id.; see also Dkt. 2790-1 at 5–7 (explaining why manual review is
15   necessary); Dkt. 2704-5 at 1 (“[c]ontinuous manual auditing and review of each and every
16   healthcare encounter would be required to provide accurate ‘real time’ instances of
17   noncompliance.”);     Dkt. 2790-1 at 5 (“without manually reviewing each and every
18   eligible medical file for each [PM], there is no way to obtain 100% accuracy . . .
19   .”).Further, manual review is extremely tedious and time consuming. To manually review
20   a file, Defendants must locate and open the file in the electronic medical records system,
21   review the file, and assess the file’s compliance with the relevant PMs by utilizing the
22   requisite monitoring methodology. (Ex. 2 ¶8); (Dkts. 2790-1 at 4, 2745-1 at 1.) Due to
23   the large number of healthcare encounters and the size of the inmate population, this
24   manual monitoring method is not possible. See, e.g., Dkt. 2704-5 at 2 (measuring
25   instances of noncompliance with only one PM required review of almost 4,500 individual
26
27
            3
              Furthermore, Defendants’ compliance with the Stipulation is already being
     tracked and reported in the monthly CGARs. Requiring Defendants to file “real time”
28   data of each instance of noncompliance serves no additional purpose.


                                                  7
     Case 2:12-cv-00601-ROS Document 3315 Filed 07/15/19 Page 8 of 12



 1   medical files); Dkt. 2745-1 at 2 (review of 420 individual files took three persons more
 2   than thirty-seven hours to complete). To illustrate, in order to compile the “real time”
 3   data for December 2018, Defendants reviewed 22,670 health care encounters. (Dkt. 2790-
 4   1 at 7.) Compilation of the February 2018 data required Defendants to review 15,832
 5   health care encounters. (Dkt. 2786.) It is impossible to conduct this extensive review (on
 6   top of Defendants’ other reporting obligations) monthly. Indeed, due to this extreme
 7   burden, Defendants had to request several extensions to file the “real time” data for
 8   December 2017-February 2018. (Dkts. 2396, 2605, 2640.)4
 9   For these reasons, the “real time” data Defendants were able to compile has no value.
10   Indeed, as a result of the need for manual review, Defendants noted in the December
11   2017-February 2018 filings that the data was over inclusive, that the information was not
12   yet available, or that the list contained preliminary data only. See, e.g., Dkts. 2662, 2648,
13   2595, 2576. Moreover, because determining compliance with a particular PM requires
14   subjective, individual review, production of “real time” data requires Defendants to re-
15   review individual files for accuracy. For example, the HSCMB submits preliminary
16   compliance scores to Corizon, who then has an opportunity to challenge the preliminary
17   scores. (Ex. 2 at ¶16.) These challenges frequently result in the HSCMB changing a
18   particular audited file from “noncompliant” to “compliant.” Id. This “challenge period”
19   adds to the impossibility of producing “real time” data, as accurate, complete data is
20   simply not available in real time. Due to the impossibilities outlined above, Defendants
21   should not be held in civil contempt
22
23
24
25          4
              The difficulty in conducting a manual review is compounded by the fact Corizon
     is no longer Defendants’ healthcare contractor. As of July 1, 2019, Defendants
26   transitioned to a new healthcare contractor, Centurion. As a result, Corizon’s operations
     and staff remaining in Arizona is extremely limited and Corizon is left with fewer staff
27   members to conduct this exhausting manual review. (Ex. 2 at ¶11.)
28

                                                  8
     Case 2:12-cv-00601-ROS Document 3315 Filed 07/15/19 Page 9 of 12



 1          D.     The Court’s June 22, 2018 Order Violates the Stipulation.
 2          “Where the intent of the parties is expressed in clear and unambiguous language,
 3   there is no need or room for construction or interpretation and a court may not resort
 4   thereto.” See Goodman v. Newzona Inv. Co., 421 P.2d 318, 320 (Ariz. 1966). The
 5   Stipulation expressly defines compliance as “meeting or exceeding an eighty-five percent
 6   (85%) threshold for the particular performance measure that applies to a specific
 7   complex.”    (Dkt. 1185 at ¶10.)        Because the Order requires 100% compliance, it
 8   improperly modifies the Stipulation.5
 9          Contrary to Plaintiffs’ suggestion, the Ninth Circuit did not decide, or even
10   consider, in Parsons v. Ryan, 912 F.3d 486 (9th Cir. 2018), whether requiring 100%
11   compliance with the Stipulation would improperly modify it. Instead, the Court limited
12   its consideration to the order at issue in that appeal and whether that order required 100%
13   compliance. 912 F.3d at 500. The Court stated:
14                 Although the OPO requires Defendants to use outside
                   providers if Defendants cannot otherwise treat inmates within
15                 the prescribed time frame, it does not, in fact, change the
                   threshold for substantial compliance. The threshold for
16                 substantial compliance remains 80 percent. In other words,
                   the OPO is simply a remedy to address Defendants’ non-
17                 compliance, it does not change what constitutes compliance
                   for purposes of avoiding judicial enforcement. So long as
18                 Defendants meet or exceed the 80 percent benchmark
                   provided in the Stipulation, the OPO has no effect.
19                 Therefore, we disagree with the notion that the OPO
                   effectively requires 100 percent compliance.
20
21   Id. (emphasis added). In finding that the order at issue in the prior appeal did not require
22   100% compliance, the Court did not decide, as a general matter, whether requiring 100%
23   compliance is an improper modification.      Id. However, Judge Callahan, in her dissent,
24   recognized that any interpretation of the Stipulation that required 100% compliance would
25   “erroneously modify” it. Id. at 508 (Callahan, J., dissenting).
26          5
              Plaintiffs argue that requiring only 85% compliance with the Stipulation is
27   “inequitable and disconcerting” (Dkt. 3301 at 16:9–23), but these are the terms Plaintiffs
     negotiated and agreed to, (Dkt. 1185 at ¶10), and they do not have the luxury of being able
28   to renegotiate the terms of the Stipulation.


                                                   9
     Case 2:12-cv-00601-ROS Document 3315 Filed 07/15/19 Page 10 of 12



 1          In contrast to the order at issue in the prior appeal, the June 22, 2018 Order
 2   expressly requires 100% compliance with the Stipulation.         (Dkt. 2898 at 18.)   This
 3   violates the Stipulation’s express terms.
 4                  1.    Requiring Defendants to Report Every Instance of Non
                          Compliance Violates the Sampling Procedure in the Stipulation.6
 5
 6          The Stipulation details how inmate healthcare records are to be randomly selected

 7   and reviewed to determine compliance with the Stipulation’s PMs. (Dkts. 1185 at ¶ 9,

 8   1185-1 at Ex. C (providing that, for measuring compliance with the majority of the PMs,

 9   “10 records will be randomly selected.”)). Specifically, it requires that monitors assess a

10   random sampling of inmate medical records applicable to the measure for each unit at the

11   facility (or specified units and facilities).    This measurement and reporting process

12   determines “whether ADC has complied with particular [PMs] at particular complexes.”

13   Id. at ¶ 10.   It does not require, as the June 22, 2018 states, that they measure every

14   instance of compliance or noncompliance for all inmate medical files. Id. Thus, under the

15   plain language of the Stipulation, Defendants need only measure compliance using

16   randomly sampled records. See Goodman v. Newzona Inv. Co., 421 P.2d 318, 320 (Ariz.

17   1966) (“Where the intent of the parties is expressed in clear and unambiguous language,

18   there is no need or room for construction or interpretation and a court may not resort

19   thereto.”).

20   III.   CONCLUSION

21          For these reasons, Plaintiffs’ Motion should be denied.

22
23
24
25   6
       In appeal No. 18-16358, Plaintiffs conceded that the June 22, 2018 Order’s requirement
     that Defendants report on every instance of noncompliance violates the sampling
26   procedures detailed in the Stipulation by failing to dispute Defendants’ argument in their
     Opening Brief on the issue. Where a party fails to dispute an argument, it is deemed to
27   have conceded the issue. See Greenawalt v. Ricketts, 943 F.2d 1020, 1027 (9th Cir.
     1991); see also Shakur v. Schriro, 514 F.3d 878, 892 (9th Cir. 2008); BankAmerica
28   Pension Plan v. McMath, 206 F.3d 821, 826 (9th Cir. 2000).

                                                 10
     Case 2:12-cv-00601-ROS Document 3315 Filed 07/15/19 Page 11 of 12



 1        DATED this 15th day of July, 2019.
 2                                         STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 3
 4                                         By /s/Timothy J. Bojanowski
 5                                            Daniel P. Struck
                                              Rachel Love
 6                                            Timothy J. Bojanowski
                                              Nicholas D. Acedo
 7                                            3100 West Ray Road, Suite 300
                                              Chandler, Arizona 85226
 8
                                                Office of the Arizona Attorney General
 9                                              Michael E. Gottfried
                                                Assistant Attorney General
10                                              2005 N. Central Avenue
                                                Phoenix, Arizona 85004-1592
11
                                                Attorneys for Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               11
     Case 2:12-cv-00601-ROS Document 3315 Filed 07/15/19 Page 12 of 12



 1                              CERTIFICATE OF SERVICE
 2         I hereby certify that on July 15, 2019, I electronically transmitted the attached
     document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF registrants:
 4   Alison Hardy:          ahardy@prisonlaw.com
 5   Amelia M. Gerlicher:   agerlicher@perkinscoie.com;docketPHX@perkinscoie.com,
                            kleach@perkinscoie.com
 6
     Amy B. Fettig:         afettig@npp-aclu.org
 7
     Asim Dietrich:         adietrich@azdisabilitylaw.org; emyers@azdisabilitylaw.org;
 8                          phxadmin@azdisabilitylaw.org
 9   Corene T. Kendrick:    ckendrick@prisonlaw.com; edegraff@prisonlaw.com
10   Daniel Clayton Barr:   DBarr@perkinscoie.com; docketphx@perkinscoie.com;
                            sneilson@perkinscoie.com
11
     David Cyrus Fathi:     dfathi@npp-aclu.org; astamm@aclu.org;hkrase@npp-aclu.org
12
     Donald Specter:        dspecter@prisonlaw.com
13
     John Howard Gray:      jhgray@perkinscoie.com; slawson@perkinscoie.com
14
     Jose de Jesus Rico:    jrico@azdisabilitylaw.org
15
     Kathleen E. Brody      kbrody@acluaz.org
16
     Maya Abela             mabela@azdisabilitylaw.org
17
     Rose Daly-Rooney:      rdalyrooney@azdisabilitylaw.org
18
     Sara Norman:           snorman@prisonlaw.com
19
     Rita K. Lomio:         rlomio@prisonlaw.com
20
     Ryan M. Kendall:       rkendall@aclu.org; ryankendall@ucla.edu
21
     Molly Brizgys:         mbrizgys@acluaz.org
22
23         I hereby certify that on this same date, I served the attached document by U.S.
     Mail, postage prepaid, on the following, who is not a registered participant of the
24   CM/ECF System:
25         N/A
26                                          /s/Timothy J. Bojanowski
27
28

                                                12
